UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7065


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RAYMOND IDEMUDIA AIGBEKAEN,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:15-cr-00462-JKB-2)


Submitted: November 9, 2021                                 Decided: November 12, 2021


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond Idemudia Aigbekaen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond Idemudia Aigbekaen appeals the district court’s order denying relief on

his Fed. R. Crim. P. 33 motion for a new trial. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. United

States v. Aigbekaen, No. 1:15-cr-00462-JKB-2 (D. Md. Aug. 11, 2020). We deny as moot

the Government’s motion to dissolve abeyance, and we deny Aigbekaen’s motions for

mandamus, for fees, to intervene in a prison matter, for acquittal, to reverse the district

court’s detention order, to expedite and for immediate release, to dismiss his sex trafficking

conviction, for resentencing, and to supplement. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2